      Case 1:20-cv-04401-DLC Document 16 Filed 07/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 TESSA KNOX and PAMELA KASSEN,           :
                                         :
                     Plaintiffs,         :            20cv4401 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 IRONSHORE INDEMNITY, INC.,              :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On July 24, 2020, defendant filed a motion to dismiss the

complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.         Under Rule

15(a)(1)(B), Fed. R. Civ. P., a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once

as a matter of course.    Accordingly, it is hereby

     ORDERED that plaintiffs shall file any amended complaint by

August 14, 2020.   It is unlikely that plaintiffs will have a

further opportunity to amend.

     IT IS FURTHER ORDERED that if no amended complaint is

filed, plaintiffs shall file any opposition to the motion to

dismiss by August 14, 2020.     Defendant’s reply, if any, shall be

filed by August 28.

     IT IS FURTHER ORDERED that, pursuant to Rule 4(B) of the

Court’s Individual Rules of Practice in Civil Cases, the

plaintiffs shall file on ECF, by August 14, a letter no longer
         Case 1:20-cv-04401-DLC Document 16 Filed 07/28/20 Page 2 of 2



than two pages explaining the basis for their belief that

diversity of citizenship exists.

     IT IS FURTHER ORDERED that the initial pretrial conference

scheduled for September 10, 2020 is adjourned sine die.

     SO ORDERED:

Dated:       New York, New York
             July 28, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
